DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Amendments to the specification filed on 7/11/2019 are acceptable and have been entered.
The disclosure is objected to because of the following informalities: The first paragraph of the specification refers to Application No. 15/676,071 which is now a patent. The specification should be amended to recite the patent number.  
Appropriate correction is required.
Claim Objections
Claims 15 and 17-26 are objected to because of the following informalities:  
In claim 15, line 3, “the resected end of the bone” is believed to be in error for --the resected proximal end of the bone--.  
In claim 15, lines 4-5, “the end of the bone” is believed to be in error for --the resected proximal end of the bone--.
In claim 15, lines 6, 7, 8, 9, and 13, “the neck portion” is believed to be in error for --the proximal neck portion--.
In claim 20, line 2, “the neck portion” is believed to be in error for --the proximal neck portion--.
In claim 22, lines 1 and 3, “the neck portion” is believed to be in error for --the proximal neck portion--.
In claim 23, lines 2-3, “the end of the bone” is believed to be in error for --the resected proximal end of the bone--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the attachment portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Because claim 15 recites “a plurality of attachment portions” and claim 18 recites “one or more of the attachment portions”, it is unclear which attachment portion “the attachment portion” of claim 19 refers to.
Claim 26 recites the limitation "the first curved section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13 of U.S. Patent No. 9,132,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by or obvious in view of the claims of the patent. 
Regarding claim 15 of the application, see claims 12 and 13 of the patent which each disclose all of the limitations of claim 15 of the application. 

Regarding claim 21 of the application, claims 12 and 13 of the patent disclose the tapered bore and rim as claimed in claim 21 of the application.
Claims 17-19, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,132,017 in view of Brown et al. 7,070,622 (hereafter referred to as Brown).
Regarding claim 17 of the application, claim 12 of the patent discloses the invention substantially as claimed, but claim 12 does not disclose that the bone fragment or soft tissue is coupled to the attachment portions after the impaction force. 
Brown teaches a surgical method, in the same field of endeavor, wherein prior to insertion, a collar may be secured to a base member (col.6, ll.34-39) and after the implant is implanted into the bone canal, soft tissue is coupled to the collar (col.7, ll.10-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform coupling of the soft tissue after securing the collar to the neck portion of claim 12 of the patent as taught by Brown since Brown teaches this is a suitable and known order for implanting a prosthesis and because performing method steps in the known order taught by Brown yields predictable results.
Regarding claims 18 and 19 of the application, claims 12 and 13 of the patent disclose coupling holes of the collar to bone fragments or soft tissue but do not specifically disclose affixing suture between one or more of the attachment holes and the bone fragment or soft tissue. 
Brown teaches a surgical method, in the same field of endeavor, wherein standard sutures are used for the purpose of coupling soft tissue to the soft tissue attachment mechanism (collar) which comprises holes (col.7, ll.14-16).

Regarding claim 22 of the application, claims 12 and 13 of the patent do not disclose a specific location of the collar with respect to the neck portion.
Brown teaches a surgical method, in the same field of endeavor, wherein a proximal neck portion extends along a neck axis (axis of the protrusion of 35) that is inclined to a longitudinal axis of a distal portion (vertical axis of 35) and wherein a collar 53f when coupled to the proximal neck portion lies in a plane that is substantially perpendicular to the neck axis (fig.10) for the purpose of providing tissue fixation between a humeral head and a neck (fig.10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to place the collar of claims 12 and 13 on the proximal neck portion at an angle as taught by Brown in order to allow for fixation of soft tissue at a location between the head and neck of a humeral prosthesis.
Regarding claim 23 of the application, claims 12 and 13 of the patent do not disclose positioning attachment portions laterally, anteriorly, and posteriorly about the resected proximal end of the bone.
Brown teaches a surgical method, in the same field of endeavor, wherein attachment portions of the collar are positioned all the way around the resected proximal end of the bone (fig.7) for the purpose of providing suture bores to attach soft tissue to the prosthesis (col.5, ll.31-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to position the collar having attachment portions of claims 12 and 13 such that the attachment portions surround the end of the bone as taught by Brown in order to allow for fixation of soft tissue to the prosthesis at various positions.

Claims 15 and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of U.S. Patent No. 10,383,734. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated by or obvious in view of the claims of the patent. 
Regarding claim 15 of the application, claim 1 of the patent discloses each of the limitations of claim 15 of the application.
Regarding claims 18 and 19 of the application, see claim 8 of the patent which discloses suture “into” one of the attachment portions. The term “into” means the attachment portions must comprise holes.
Regarding claims 20 and 21 of the application, see claim 2 of the patent. Due to the tapered bore, impaction will result in a taper lock between the plate and the proximal neck portion.
Regarding claim 22 of the application, see claim 3 of the patent.
Regarding claim 23 of the application, see claim 4 of the patent.
Regarding claims 24 and 26 of the application, see claim 5 of the patent. A plate inherently has a periphery therefore the attachment portions of claim 5 are located along the periphery of a curved section.
Regarding claim 25 of the application, see claim 6 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown in view of Wright et al. 2008/0097455 (hereafter referred to as Wright).
Regarding claim 15, Brown discloses a surgical method comprising resecting a proximal end of a bone (col.6, ll.19-25), coupling a distal portion 34 of a prosthesis to the resected proximal end of the bone, the prosthesis further comprising a proximal neck portion (considered 32 in figs.1 and 2 or the protrusion on 35 in fig.10) extending from the proximal end of the bone, positioning a collar (considered either 53 in fig.1 or 53f in fig.10) over the proximal neck portion, wherein the collar comprises a plate 64 including a neck hole 56 to receive the proximal neck portion and a plurality of attachment portions 62 (fig.7; col.5, ll.57-60), rotating the collar about the proximal neck portion (col.5, ll.10-13, col.6, ll.36-39, col.6, l.66-col.7, l.3), locking the collar to the proximal neck portion to prevent further rotation (col.6, ll.36-39), coupling a bone fragment or soft tissues to one or more of the attachment portions (col.7, ll.10-18), and coupling an articulation component 33 to the proximal neck portion (figs. 1, 9, 10, and 14-16). Brown further discloses the use of a Morse taper to attach the soft tissue fixation member (collar) to the base member (col.5, ll.10-13). While Brown discloses the invention substantially as claimed, Brown does not disclose the step of applying an impaction force to the collar to lock the collar to the proximal neck portion.
Wright teaches a surgical method, in the same field of endeavor, wherein an impact force is used for the purpose of applying sufficient force to lock a Morse taper arrangement (par.8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply an impact force to the collar of Brown in order to sufficiently lock the tapered components together as taught by Wright.
Regarding claim 17, Brown discloses the collar is rotated and fixed to the base member prior to insertion in the bone (col.6, ll.34-39) and discloses the soft tissue is secured to the collar after 
Regarding claims 18 and 19, Brown discloses attachment portions comprise holes 62 (col.5, ll.5-9) and Brown discloses sutures through the holes to attach the soft tissue to the attachment portions (fig.16 and col.7, ll.14-16).
Regarding claim 20, as discussed above Brown discloses a Morse tapered connection therefore the impaction force will create a taper lock between the plate and the neck portion.
Regarding claim 21, see Brown figs.7 and 8 for a bore that is deeper in thickness than the plate 64. The portion extending away from plates 64 are considered the raised rim around the neck hole.
Regarding claim 22, see fig.10 of Brown for the collar extending perpendicular to the neck axis wherein the neck axis is defined as a central axis of the protrusion extending from 35.
Regarding claim 23, see fig.7 of Brown for attachment portions 62 located all the way around the collar. Positioning the collar of fig.7 on the neck portion results in attachment portions being positioned at least laterally, anteriorly, and posteriorly about the end of the bone prior to step e).
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, upon overcoming the claim objections, and upon overcoming the double patenting rejection.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, upon overcoming the claim objections, and upon overcoming the double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774